            Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 1 of 7
                                                                                    FILED
                                                                                 U.S. DISTRICT COURT
                                                                             :EASTERN DISTRICT ARKANSAS

                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS     'jAME
                                  CENTRAL DIVISION           By:----1¢#'"~~~:.eotf;;~~

DEBBIE WELKER


vs.                                    No. 4:20-cv-119-DPM


GREAT CLIPS, INC.,                                                              DEFENDANTS
and QUO CLIPS, LLC


                   FIRST AMENDED AND SUBSTITUTED COMPLAINT


       COMES NOW Plaintiff Debbie Welker, by and through her attorneys Tess Bradford

and Josh Sanford of Sanford Law Firm, PLLC, and for her First Amended and Substituted

Complaint against Defendants Great Clips, Inc., and Quo Clips, LLC, (hereinafter

collectively "Defendant"), states and alleges as follows:

                          I.          PRELIMINARY STATEMENTS

       1.       Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys' fees as a result of

Defendant's retaliation against Plaintiff under the FLSA.

       2.       The purpose of this First Amended and Substituted Complaint is to clarify

the nature of Plaintiff's retaliation claim under the FLSA and to add Quo Clips, LLC, as a

Defendant.




                                               Page 1 of 7
                                Debbie Welker v. Great Clips, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                               First Amended and Substituted Complaint
,J
                 Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 2 of 7



                               II.       JURISDICTION AND VENUE

            3.       The United States District Court for the Eastern District of Arkansas has

     subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

     this suit raises federal questions under the FLSA.

            4.       The acts complained of herein were committed and had their principal effect

     against Plaintiff within the Central Division of the Eastern District of Arkansas; therefore,

     venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                       Ill.      THE PARTIES

            5.       Plaintiff repeats and re-alleges all the preceding paragraphs of this

     Complaint as if fully set forth in this section.

            6.       Plaintiff is an individual and resident of Faulkner County.

            7.       At all times material herein, Plaintiff has been entitled to the rights,

     protections, and benefits provided under the FLSA.

            8.       Defendant Great Clips, Inc., is a foreign, for-profit corporation.

            9.       Defendant Great Clips, Inc., owns and operates several hair salons

     throughout Arkansas.

            10.      Defendant Great Clips, lnc.'s, registered agent is National Registered

     Agents, Inc., at 124 West Capitol Avenue, Suite 1900, Little Rock, AR 72201.

            11.      Defendant Great Clips, Inc., had at least two employees engaged in

     commerce or in the production of goods for commerce, or handling, selling, or otherwise

     working on goods or materials that have been moved in or produced for commerce, such

     as cosmetic and haircare equipment and office equipment, in each of the three years

     preceding the filing of the Original Complaint.

                                                 Page 2 of 7
                                  Debbie Welker v. Great Clips, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                                 First Amended and Substituted Complaint
         Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 3 of 7



       12.     Defendant Great Clip, lnc.'s, annual gross volume of sales made or

business done is not less than $500,000.00 (exclusive of excise taxes at the retail level

that are separately stated) in each of the three years preceding the filing of the Original

Complaint.

       13.    Defendant Quo Clips, LLC, is a domestic limited liability company.

       14.    Defendant Quo Clips, LLC, owns and operates a Great Clips hair salon

located at 106 Weir Road, Suite 1, Russellville, Arkansas 72802.

       15.    Defendant Quo Clips, LLC's, registered agent is Geoffrey Quo, 4524

Kenyon Drive, Little Rock, Arkansas 72205.

       16.    Defendant Quo Clips, LLC, has at least two employees engaged in

commerce or in the production of goods for commerce, or handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce, such

as cosmetic and haircare equipment and office equipment, in each of the three years

preceding the filing of the Original Complaint.

       17.     Defendant Quo Clips, LLC's, annual gross volume of sales made or

business done is not less than $500,000.00 (exclusive of excise taxes at the retail level

that are separately stated) in each of the three years preceding the filing of the Original

Complaint.

       18.    Upon information and belief, Defendant Great Clips, Inc., and Quo Clips,

LLC, are the joint employers of Plaintiff.

       19.    Upon information and belief, Defendant Great Clips, Inc., and Quo Clips,

LLC, took an active role in operating the Great Clips wherein Plaintiff was employed and

shared in the management thereof.

                                           Page 3 of 7
                            Debbie Welker v. Great Cllps, Inc., et al.
                            U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                           First Amended and Substituted Complaint
           Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 4 of 7



       20.     Upon information and belief, Defendant Great Clips, Inc., exercised

comprehensive control over the day-to-day operations of Quo Clips, LLC, including

Plaintiff's employment.

       21.     Upon information and belief, all employees of Quo Clips, LLC, including

Plaintiff, are to follow the directions of Great Clips, Inc., with respect to performing work.

       22.     Upon information and belief, all employees of Quo Clips, LLC, including

Plaintiff, are expected to follow Defendant Great Clips, lnc.'s, dress code and guidelines.

       23.     Upon information and belief, Defendant Great Clips, Inc., developed the

training necessary for employees of Quo Clips, LLC, including Plaintiff, to perform work.

                           IV.       FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       13.     Plaintiff was hired by Defendant to work as a stylist and assistant manager.

       14.     Plaintiff worked at Defendant's salon in Russellville for one day in January

of 2020.

       15.     Plaintiff's pay rate was $11.50 per hour.

       16.     Defendant required stylists and all other hourly employees to clock out

during any break from work, no matter how long the duration.

       17.     Upon information and belief, Defendant's timecard system rounded to the

nearest five-minute mark.

       18.     This system of rounding led to consistent rounding errors which did not favor

employees. For example, Defendant required Plaintiff to clock out to run outside and get



                                            Page 4of 7
                             Debbie Welker v. Great Clips, Inc., et al.
                             U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                            First Amended and Substituted Complaint
         Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 5 of 7



something from her car. Despite Plaintiff being away from the store for a minute or less,

Plaintiff's timecard showed a five-minute break.

       19.    Plaintiff was also required to set up her station before she clocked into work,

which took about fifteen minutes.

       20.    It is Defendant's policy to deduct thirty dollars ($35.00) from each

employee's first paycheck for "administrative fees" if an employee quits or is terminated

within ninety (90) days of his or her first day of employment.

       21.    Upon information and belief, Defendant's policies caused Plaintiff's regular

rate to fall below minimum wage.

       22.    Defendant knew or showed reckless disregard for whether their actions

violated the FLSA.

       23.    On Plaintiff's first and only day of work, she informed her manager and the

general manager that Defendant's pay policies violated the law and that, as assistant

manager, she was not comfortable enforcing such policies.

       24.    Defendant immediately fired Plaintiff due to her refusal to follow Defendant's

unlawful policies.

       25.    Upon information and belief, Defendant terminated Plaintiff's employment

in retaliation for asserting her rights under the FLSA.

                             V.        CLAIM FOR RELIEF

              (Violation of the Anti-Retaliation provisions of the FLSA)

       26.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.



                                          Page 5 of 7
                           Debbie Welker v. Great Clips, Inc., et al.
                           U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                          First Amended and Substituted Complaint
         Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 6 of 7



       27.    Defendant's termination of Plaintiff was a direct and willful violation of the

FLSA's anti-retaliation provision at subsection 215(a)(3), which forbids employers from

firing or otherwise taking retaliatory action against individuals who have asserted their

rights under the FLSA.

       28.    Pursuant to the FLSA, employers may not "discharge or in any other

manner discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under or related to [the

FLSA], or has testified or is about to testify in any such proceeding, or has served or is

about to serve on an industry committee." 29 U.S.C. § 215(a)(3).

       29.    Plaintiff engaged in protected activity by complaining about the way she was

paid and refusing to enforce such policies.

       30.    Defendant fired Plaintiff in a clear act of retaliation against Plaintiff solely

due to Plaintiff's complaint.

       31.    Plaintiff should be compensated for lost income due to Defendant's unlawful

retaliation, and should be compensated for any pain, suffering, or loss of face suffered as

a result of Defendant's actions.

       32.    Further, punitive damages should be assessed against Defendant for its

blatant and willful actions to retaliate against Plaintiff for her assertion of her rights under

the FLSA in direct and intentional violation of the anti-retaliation provisions of the FLSA.

       33.    Any employees of Defendant who participated in the retaliatory acts against

Plaintiff should be subject to criminal sanction pursuant to 29 U.S.C. § 216(a).




                                           Page 6 of 7
                            Debbie Welker v. Great Clips, Inc., et al.
                            U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                           First Amended and Substituted Complaint
            Case 4:20-cv-00119-DPM Document 2 Filed 02/18/20 Page 7 of 7



                           VI.       PRAYER FOR RELIEF

      WHEREFORE, premises considered, Plaintiff Debbie Welker respectfully prays

that Defendant be summoned to appear and to answer this Complaint and for declaratory

relief and damages as follows:

       A.      Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA and its related regulations;

       B.      Judgment for damages owed to Plaintiff pursuant to the FLSA and its related

regulations;

       C.      An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorney's fee and all costs connected with this action; and

       D.      Such other and further relief as this Court may deem just and proper.

                                                   Respectfully submitted,

                                                   PLAINTIFF DEBBIE WELKER

                                                   SANFORD LAW FIRM, PLLC
                                                   One Financial Center
                                                   650 South Shackleford Road, Suite 411
                                                   Little Rock, Arkansas 72211
                                                   Telephone: (501) 221-0088
                                                   Facsimile: (888) 787-2040

                                                   Tess Bradford
                                                   Ark. Bar No. 2017156




                                          Page 7 of 7
                           Debbie Welker v. Great Clips, Inc., et al.
                           U.S.D.C. (E.D. Ark.) No. 4:20-cv-119-DPM
                          First Amended and Substituted Complaint
